DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

                Claims 2-3,5,8-15,17,20,21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,9,10,12,13,15-20,22 of U.S. Patent No. 9554880. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the claims of the patent. Thus, the claims of the patent anticipate the instant claims because the limitations of the instant claims are found in the claims of the patent.

              Claims 4,6,7,16,18,19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,9,10,12,13,15-20,22 of U.S. Patent No. 9554880 in view of Hochman et al 20130189646.
              With regard to instant claims 6,7,18,19, claims 1,9,10,12,13,15-20,22 of U.S. Patent Number 9554880 do not recite an attachment member comprising a fastener configured to affix the reference member to the dental prosthesis, the fastener extending through the apical orifice and at least partially into a bore of the post.
              Hochman et al teach that an attachment member comprising a fastener 50 may be used to affix a reference member to a dental prosthesis, with the fastener extending through an apical orifice and at least partially into a bore of a post 40. See figure 1.

                 It would have been obvious to one skilled in the art to include a fastener that affixes the reference member to the dental prosthesis, with the fastener extending through an apical orifice and at least partially into a bore of the post, of claims 1,9,10,12,13,15-20,22 of U.S. Patent Number 9554880, in
view of the teaching of Hochman et al that such a fastener can be used to attach a reference member to a dental prosthesis.
                 With regard to instant claims 4 and 16, claims 1,9,10,12,13,15-20,22 of U.S. Patent Number 9554880 do not recite the coronal orifice being configured to allow for insertion of a tool into a cavity defined by the reference member.
                 Hochman et al disclose a coronal orifice (see top opening of reference member 10, fig. 1) which allows insertion of a tool therein.
                 It would have been obvious to one skilled in the art to include a coronal orifice in the reference member of claims 1,9,10,12,13,15-20,22 of U.S. Patent Number 9554880, that allows insertion of a tool into a cavity of the reference member, if one wished to be able to access the fastener that attaches the reference member and post to the dental prosthesis.

Response to Arguments
Applicant’s arguments, filed 9/22/22, with respect to the 102 and 103 rejections, have been fully considered and are persuasive.  The corresponding rejections have been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772